DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 6190222).


Senger teaches regarding claim:
1. A portable training system comprising: a bladder (10) fillable with a gas having a ramp surface configured to have one side near the ground and the other elevated side (when in normal use to allow a user to maneuver from a high surface to a lower surface), the ramp having a front and a back (the ramp has opposing sides as seen in FIG 1), the ramp having a plurality of indicia on a top surface extending from the one side near the ground to the other elevated side (indicia A); a ladder (28) secured to the top surface (30) of the ramp; a front edge attached to the front of the bladder (front edge with anchor lines 20); and at least one equipment attachment point attached to a side of the bladder (attachment loops/grips 25), the at least one equipment attachment point is configured to releasably secure to an exercise equipment device (25s can connect to a rope or band; NOTE: the exercise equipment device has not been positively claimed by applicant). Senger does not teach the device of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784